Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/05/2021 has been entered.
 Any rejection from the previous office action, which is not restated herein, is withdrawn.
Claims 1-25, 26-29 are pending and examined herein.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

1) Claims 1, 2, 3, 4, 5, 6, 7, 8-11, 12, 13, 14, 15-21, 22-23, 24, 25, 26, 27, 28, 29 are rejected under 35 U.S.C. 103 as being unpatentable over Ozes et al. (WO 2005/000227, PTO-1449), in view of Armendariz Borunda et al. (US 20140296300, PTO-1449).
Ozes et al. teaches a method of treating non-alcoholic steatohepatitis (NASH) comprising administering to an individual in need thereof an effective amount of pirfenidone. See abstract; claim 12. It is taught that NASH is described as the presence of large droplet steatosis (fatty change, macrovesicular or microvesicular steatosis) accompanied by evidence of hepatocellular necrosis and fibrosis. See page 45, Example 1, paras [00171]-[00173].  It is taught that pirfenidone has been shown to down regulate the production TNF-α as well as to regulate the production of TGF-β. See para [00172]. 
Ozes et al. does not teach administration of a composition comprising pirfenidone in the form of extended release tablets to treat NASH.
	Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone. See claims 2, 9; abstract; para [0121]. It is taught that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis. See para [0001]. It is taught that the maximum concentration data evidenced that the bioavailability is extrapolated to other lower concentrations, i.e., 100, 200 or 400 mg. See para [0075]. It is taught that the animals with chronic hepatic damage have a lower TGF-β1 serum level, a lower TNF-α serum level when treated with pirfenidone. See paras [0151]-[0152]. It is taught that pirfenidone is under clinical evaluation as a wide spectrum anti-fibrotic drug, pirfenidone has anti-fibrotic and anti-inflammatory properties that are reflected in 

It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to a subject suffering from NASH, and suffering from advanced hepatic fibrosis because 1) Ozes et al. teaches a method of treating non-alcoholic steatohepatitis (NASH) comprising administering to an individual in need thereof an effective amount of pirfenidone; Ozes et al. teaches that NASH results in fibrosis, and 2) Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis; it is taught that pirfenidone has anti-fibrotic and anti-inflammatory properties. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to subject suffering from NASH with reasonable expectation of success of treating NASH, treating hepatic fibrosis, with reasonable expectation of success of treating  advanced hepatic fibrosis or regression of advanced hepatic fibrosis, and with an advantage of the extended release of pirfenidone for longer and better therapeutic effect.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as 
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of pirfenidone to be administered to a subject suffering from NASH. One having ordinary skill in the art would have been motivated to determine the effective amounts of pirfenidone to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Ozes et al. teaches that the dosage of pirfenidone can range from 0.5 mg/kg/day to 200 mg/kg/day or a fixed dosage of 400 mg to 3600 mg per day, or 100 mg to 1,000 mg per day, administered orally. Thus, the reference has recognized these parameters as result effective variables that a person of ordinary skill in the art would routinely optimize. Optimization of parameters is a routine practice that would be obvious for a person of ordinary skill in the art to employ. It would have been customary for an artisan of ordinary skill to determine the amounts in order to best achieve the desired results. The 
The optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.

Regarding the recitations “wherein the step of administering decreases serum cholesterol and triglycerides” in claim 3; “wherein the method decreases hepatic fat accumulation” in claim 4; “wherein the step of administering induces elimination of excess liver fat” in claim 5; “wherein the step of administering induces a decrease in expression of NFkB” in claim 6; “wherein the step of administering decreases hepatic inflammation” in claim 7; “wherein the hepatic fat accumulation is microvesicular steatosis”, in claim 22 “wherein the hepatic fat accumulation is macrovesicular steatosis” in claim 23 i.e the method decrease hepatic accumulation which is in the form of macrovesicular steatosis or microvesicular steatosis, it is pointed out that Ozes et al. (WO 2005/000227, PTO-1449), in view of Armendariz Borunda et al. renders obvious administration of a composition comprising pirfenidone in the form of extended release tablets to a subject suffering from NASH, suffering from advanced hepatic fibrosis, said administration will decrease serum cholesterol and triglycerides, will decrease hepatic fat accumulation which is in the form of macrovesicular steatosis or microvesicular steatosis, will induce elimination of excess liver fat, decrease expression of NFkB, decreases hepatic 

Regarding the recitations in claims 8-21, wherein the step of administering decreases serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α, in claims 8-12; wherein the step of administering increases serum levels of IL-10 in claim 13; wherein the step of administering decrease the expression of TGF-β1, CD11b and MCP1 as in claims 14, 15; wherein the step of administering down-regulates COL1A1 and TNF-α in claims 16; wherein the step of administering increases levels of LXR and PPAR alpha, LXR and PPAR alpha in liver tissue, increases expression of SREBP1, CPT1A, PPAR gamma in claims 17-21, it is pointed out that Ozes et al. (WO 2005/000227, PTO-1449), in view of Armendariz Borunda et al. render the administration of claimed composition comprising 600 mg of pirfenidone in the form of extended release tablets to a subject suffering from NASH, and advanced fibrosis obvious, the property of said composition comprising pirfenidone on administration will be inherently present or also be rendered obvious by the prior art teachings, since the properties namely wherein the step of administering decreases serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α, in claims 8-12; wherein the step of administering decrease the expression of TGF-β1, CD11b and MCP1 in claims 14, 15; wherein the step of administering increases serum levels of IL-10 in claim 13; wherein the step of administering down-regulates COL1A1 and TNF-α in claim 16; wherein the step of administering increases levels or expression of LXR and PPAR  alpha, 
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that "Ozes discloses methods of treating many different types of TNF-a mediated disorders (e.g., any fibrotic disorder, obliterative bronchiolitis, interstitial lung disease, fibrotic lung disease; CNS disorders; type II diabetes, NASH) with pirfenidone, or a two-agent combination of a pirfenidone analog (e.g., pirfenidone) and a second therapeutic agent for reducing TNF-a synthesis or TNF-a binding to a TNF receptor. See Ozes, Abstract; paragraphs [0037], [0046], [0047], and [0048], Ozes discloses multiple types of formulations and dosages of pirfenidone. See Ozes, Abstract; paragraphs [00122], [00127], [00130], and [00135].................Overall, Applicant submits that Ozes does not disclose or suggest treating the recited indications of alcoholic steatohepatitis or NASH using an extended-release tablet comprising the recited amount  Ozes et al. teaches a method of treating non-alcoholic steatohepatitis (NASH) comprising administering to an individual in need thereof an effective amount of pirfenidone; Ozes et al. teaches that NASH results in fibrosis. See abstract; claim 12. Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis; it is taught that pirfenidone has anti-fibrotic and anti-inflammatory properties. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to subject suffering from NASH with reasonable expectation of success of treating NASH, treating hepatic fibrosis, with reasonable expectation of success of treating advanced hepatic fibrosis or regression of advanced hepatic fibrosis, and with an advantage of the extended release of pirfenidone for longer and better therapeutic effect, since Ozes et al. teaches a method of treating non-alcoholic steatohepatitis (NASFI) comprising administering to an individual in need thereof an 
Applicant argues that "Armendariz Borunda discloses methods of treating hepatic fibrosis using sustained-release tablets comprising pirfenidone, and does not disclose the recited indications, alcoholic steatohepatitis and NASH. Applicant respectfully submits that Armendariz Borunda does not disclose or suggest tablets comprising the recited amount of 100-600 mg of pirfenidone for treating the recited indications. In view of the disclosure of Ozes and Armendariz Borunda, there is no disclosure or suggestion for arriving at the claimed methods of using an extended-release tablet comprising the recited amount of pirfenidone to treat alcoholic steatohepatitis or NASH......." Applicant's arguments have been considered, but not found persuasive because Applicant is arguing against individual references when the rejection is based on combination of references as discussed above. Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis; it is taught that pirfenidone has anti-fibrotic and anti-inflammatory properties. Ozes et al. teaches a method of treating non-alcoholic steatohepatitis (NASH) comprising administering to an individual in need thereof an effective amount of pirfenidone; Ozes et al. teaches that NASH results in fibrosis. Accordingly, from combination of Ozes et al. , in view of Armendariz Borunda et al. one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to subject 
Applicant argues that "The claimed methods for treating alcoholic steatohepatitis or NASH employ an extended-release tablet comprising a higher dosage of 100-600 mg of pirfenidone, for delayed release over an extended period of time, which unexpectedly results in decreased hepatotoxic effects from pirfenidone. See Application, page 6, lines 26-31. These advantageous and unexpected properties were not disclosed or suggested by the cited references Ozes and Armendariz Borunda.......". Applicant's arguments have been considered. It is pointed out that Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis; it is taught that pirfenidone has anti-fibrotic and anti-inflammatory properties. The combination of references as discussed above render obvious administration of a composition comprising 600.0 mg of pirfenidone (i.e instant higher dosage) in the form of extended release tablets to subject suffering from NASH with reasonable expectation of success of treating NASH, treating hepatic fibrosis, with reasonable expectation of success of treating advanced hepatic fibrosis or regression of advanced hepatic fibrosis, and with an advantage of the extended release of pirfenidone for longer and better therapeutic effect.


Marcias-Barragan et al. teaches that NASH is characterized by hepatic lipid accumulation, inflammation and fibrosis. Pirfenidone (PFD) is an antifibrotic agent with anti-inflammatory and antioxidant effects. It is taught that pirfenidone activated PPARα and LXRα and results in decreased expression of proinflammatory cytokines and improvement of NASH features induced by high fat/carbohydrate diet. It is also taught that PFD down regulated TGF-β1, TNF-α and IL-17A which has a key role in NASH. See the whole article.
Marcias-Barragan et al. does not teach administration of a composition comprising pirfenidone in the form of extended release tablets to treat NASH.
	Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone. See claims 2, 9; abstract; para [0121]. It is taught that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis. See para [0001]. It is taught that the maximum concentration data evidenced that the bioavailability is extrapolated to other lower concentrations, i.e., 100, 200 or 400 mg. See para [0075]. It is taught that the animals with chronic hepatic damage have a lower TGF-β1 serum level, a lower TNF-α serum level when treated with pirfenidone. See paras [0151]-[0152]. It is taught that pirfenidone is under clinical evaluation as a wide spectrum anti-fibrotic drug, pirfenidone has anti-fibrotic and anti-inflammatory properties that are reflected in 
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to subject suffering from NASH and advanced fibrosis because 1) Marcias-Barragan et al. teaches that NASH is characterized by hepatic lipid accumulation, inflammation and fibrosis; pirfenidone (PFD) is an antifibrotic agent with anti-inflammatory and antioxidant effects; it is taught that pirfenidone improves NASH features induced by high fat/carbohydrate diet, and 2) Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis; it is taught that pirfenidone has anti-fibrotic and anti-inflammatory properties. Accordingly, one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to a subject suffering from NASH and advanced fibrosis with reasonable expectation of success of treating NASH, treating hepatic fibrosis, with reasonable expectation of success of treating  advanced hepatic fibrosis or regression of advanced hepatic fibrosis, and with an advantage of the extended release of pirfenidone for longer and better therapeutic effect.
Regarding the recitations “wherein the step of administering decreases serum cholesterol and triglycerides” in claim 3; “wherein the method decreases hepatic fat 

Regarding the recitations in claims 8-21, wherein the step of administering decreases serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α, in claims 8-12; wherein the step of administering increases serum levels of IL-10 in claim 13; wherein the step of administering decrease the expression of TGF-β1, CD11b and MCP1 as in claims 14, 15; wherein the step of administering down-regulates COL1A1 and TNF-α in claims 16;  wherein the step of administering decreases serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α, in claims 8-12; wherein the step of administering decrease the expression of TGF-β1, CD11b and MCP1 in claims 14, 15; wherein the step of administering increases serum levels of IL-10 in claims 13; wherein the step of administering down-regulates COL1A1 and TNF-α in claim 16; wherein the step of administering increases levels or expression of LXR and PPAR  alpha, LXR and PPAR alpha in liver tissue, SREBP1, CPT1A, PPAR gamma in claims 17-21 upon administration, are inseparable from the composition comprising pirfenidone upon administration to a subject suffering from NASH and advanced fibrosis. Thus, the methods as taught by Marcias-Barragan et al., in view of Armendariz Borunda et al. necessarily result in decrease of serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α as in claims 8-12; decrease in the expression of TGF-β1, CD11b and MCP1 as in claims 14, 15; increase in serum levels of IL-10 as in claim 13; down-regulate COL1A1 and TNF-α as in claim 16; increases levels or expression of LXR and PPAR alpha, LXR and PPAR alpha in liver tissue, SREBP1, CPT1A, PPAR gamma as recited in instant claims 17-21.


One having ordinary skill in the art before the effective filing date of the invention was made would have been motivated to determine the effective amounts of pirfenidone employed in the compositions, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
It has been held that it is within the skill in the art to select optimal parameters, such as amounts of ingredients, in a composition in order to achieve a beneficial effect. See In re Boesch, 205 USPQ 215 (CCPA 1980).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to determine or optimize parameters such as effective amounts of pirfenidone to be administered to a subject suffering from NASH. One having ordinary skill in the art would have been motivated to determine the effective amounts of pirfenidone to be administered, since the optimization of effective amounts of known agents, is considered well in the competence level of an ordinary skilled artisan in pharmaceutical science, involving merely routine skill in the art.
Further, the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.
Response to Arguments
Applicant’s arguments have been considered, but not found persuasive as discussed above and those found below.
Applicant argues that "Macias-Barragan does not disclose how significantly the levels of ALT and AST (NASH markers) were decreased as a result of administering pirfenidone, nor the control levels of ALT and AST. Applicant submits that Macias-Barragan does not disclose or suggest treating alcoholic steatohepatitis or NASH using an extended-release tablet comprising the recited amount of 100-600 mg of pirfenidone.............Out of the numerous different possible formulations for drug delivery and in view of the disclosure of Marcias-Barragan, the Examiner has not explained why one of ordinary skill in the art would have been motivated to formulate pirfenidone in the recited single extended-release tablet formulation for treating alcoholic steatohepatitis and NASH. The Examiner has not explained why one of ordinary skill would have chosen a tablet formulation with a slower release over time for formulating a higher dosage of pirfenidone in treating the recited diseases." Applicant's arguments have been considered, but not found persuasive because Applicant is arguing against an individual reference when the rejection is based on combination of references. Marcias-Barragan et al. teaches that NASH is characterized by hepatic lipid accumulation, inflammation and fibrosis; pirfenidone (PFD) is an antifibrotic agent with anti-inflammatory and antioxidant effects; it is taught that pirfenidone improves NASH features induced by high fat/ carbohydrate diet. See the whole article. Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release pirfenidone has anti-fibrotic and anti-inflammatory properties. From combination of Marcias-Barragan et al. in view of Armendariz Borunda et al., one of ordinary skill in the art before the effective filing date of the claimed invention would have been motivated to administer a composition comprising 600.0 mg of pirfenidone in the form of extended release tablets to a subject suffering from NASH and advanced fibrosis with reasonable expectation of success of treating NASH, treating hepatic fibrosis, with reasonable expectation of success of treating advanced hepatic fibrosis or regression of advanced hepatic fibrosis, and with an advantage of the extended release of pirfenidone for longer and better therapeutic effect.
Applicant argues that "why one of ordinary skill in the art would have chosen the recited higher dosage amount of 100-600 mg of pirfenidone, let alone this recited dosage amount for formulation in the recited single extended-release tablet, for use in the recited indications of alcoholic steatohepatitis and NASH, in view of the disclosure of the cited references. In summary, the Office Action has not explained why one of ordinary skill in the art seeking to treat NASH would have: 1) formulated pirfenidone as a single extended-release tablet based on Marcias- Barragan; and 2) chosen to use the recited amount of a higher dosage of 100-600 mg of pirfenidone in the recited tablet formulation; so as to arrive at the claimed methods." Applicant's arguments have been considered. It is pointed out that Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human hepatic fibrosis i.e 
Applicant argues that "the claimed methods for treating alcoholic steatohepatitis or NASH employ an extended-release tablet comprising a higher dosage of 100-600 mg of pirfenidone, for delayed release over an extended period of time, which unexpectedly results in decreased hepatotoxic effects from pirfenidone. See Application, page 6, lines 26-31. These advantageous and unexpected properties were not disclosed or suggested by the cited references Marcias-Barragan and Armendariz Borunda." Applicant's arguments have been considered. It is pointed out that Armendariz Borunda et al. teaches a method of treating hepatic fibrosis comprising administering a sustained release tablet comprising 600.0 mg of pirfenidone; Armendariz Borunda et al. teaches that the sustained release tablet offers advantage and better therapeutic efficacy in the regression of human 
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the "right to exclude" granted by a patent and to prevent possible harassment by multiple assignees.  See In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970);and, In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent is shown to be commonly owned with this application.  See 37 CFR 1.130(b).
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer.  A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-29 are rejected under the judicially created doctrine of obviousness-type double patenting as being unpatentable over claims 1-3 of US Patent No.10,383,862. Although the conflicting claims are not identical, they are obvious over each other. Instant claims are drawn to a method of treating alcoholic or non-alcoholic steatohepatitis comprising administering a composition comprising between 100 and 600 mg pirfenidone 
Regarding the recitations “wherein the step of administering decreases serum cholesterol and triglycerides” in claim 3; “wherein the method decreases hepatic fat accumulation” in claim 4; “wherein the step of administering induces elimination of excess liver fat” in claim 5; “wherein the step of administering induces a decrease in expression of NFkB” in claim 6; “wherein the step of administering decreases hepatic inflammation” in claim 7; “wherein the hepatic fat accumulation is microvesicular steatosis”, in claim 22 “wherein the hepatic fat accumulation is macrovesicular steatosis” in claim 23 i.e the method decrease hepatic accumulation which is in the form of macrovesicular steatosis 

Regarding the recitations in claims 8-21, wherein the step of administering decreases serum levels of IL-17A, IL-6, IL-1β, IFN-ᵞ, TNF-α, in claims 8-12; wherein the step of administering increases serum levels of IL-10 in claim 13; wherein the step of administering decrease the expression of TGF-β1, CD11b and MCP1 as in claims 14, 15; wherein the step of administering down-regulates COL1A1 and TNF-α in claims 16; wherein the step of administering increases levels of LXR and PPAR alpha, LXR and PPAR alpha in liver tissue, increases expression of SREBP1, CPT1A, PPAR gamma in claims 17-21, it is pointed out that ‘862 render the administration of claimed composition comprising 100, 200, 400 or 600.0 mg of pirfenidone in the form of extended release tablets to a subject suffering from NASH, and advanced fibrosis obvious, the property of said composition comprising pirfenidone on administration will be inherently present, since the properties namely wherein the step of administering decreases serum levels 
Further, the optimization of result effect parameters e.g., dosage range, dosing regimens, dosing duration is obvious as being within the skill of the artisan, involving merely routine skill in the art.


PRIOR ART MADE OF RECORD: 

EP2907506...extended release tablet of PFD for hepatic fibrosis…or US 20140296300 A1, claim 2 or US 9408836 or US 9,962,374 (15/177760) or Us 10,383,862; used US 20140296300 A1;

WO2007/038315...PFD capsules for hepatic fibrosis, TNF-alpha, beta etc....claims 26, 29 etc.
Garcia…Journal of Hepatology, 2002, 797-805, pifenidone reverses liver fibrosis, TNF-alpha, beta etc.
Poster, Journal of Hepatology, PFD, NASH, triglycerides;
Hideki, 2004...pirfenidone...inhibits the induction of IL-1beta, hepatocytes..NFkB;
Ozes et al., 2003, Hepatology, PFD, TGF-alpha, beta, NASH;
US 5,310,562, treating fibrosis (liver cirrhosis), 300 mg-4800 mg pifenidone.

Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shobha Kantamneni, Ph.D whose telephone number is 571-272-2930.  The examiner can normally be reached on Monday-Friday, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARK SHIBUYA, Ph.D can be reached on 571-272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/SHOBHA KANTAMNENI/Primary Examiner, Art Unit 1627